DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8-9, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	Claim 1 states that the gene sequence(s) encoding at least one non-lytic AMP, at least one antibacterial toxin protein, or at least one non-lytic AMP and at least one antibacterial toxin protein comprise two tandem copies of the gene sequence(s).  
Figures 2A and 2B show two AMPs (Cecropin or Apidaecin) in tandem.  Figure 4A shows two Cecropin AMPs in tandem followed by two Apidaecin AMPs in tandem (each set of tandem AMPs is operably linked to its own promoter), and Figure 4C shows two Cecropin AMPs in tandem followed by two Apidaecin AMPs in tandem followed by tow CcdB toxins in tandem (each set of tandem proteins is operably linked to its own promoter). 
Accordingly, for the phrase “at least one non-lytic AMP and at least one antibacterial toxin protein”, it is not clear if the tandem copies are AMP/toxin-AMP/toxin or AMP/AMP-toxin/toxin.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 5, 6, 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bermudes et al. (U.S. Patent Application No. 2003/0113293; published June 19, 2003) as applied to claims 1, 6 and 17-19 above.
	The claims are directed to an engineered phagemid that comprises 
i) at least one synthetic genetic circuit, wherein the at least one synthetic genetic circuit comprises gene sequence(s) encoding at least one non-lytic antimicrobial peptide (AMP) and/or antibacterial toxin proteins, 
ii) an origin of replication, and 
iii) a bacteriophage-packaging signal; 
wherein the engineered phagemid does not comprise any gene sequences encoding bacteriophage proteins required for assembly of a bacteriophage particle, and where the gene sequence(s) encoding at least one non-lytic AMP, at least one antibacterial toxin protein, or at least one non-lytic AMP and at least one antibacterial toxin protein comprise two tandem copies of the gene sequence(s).
1 and packaging signal from a filamentous phage, as well as a plasmid origin of replication.  Other elements that are useful for cloning and/or expression of foreign nucleic acid molecules are generally also present. Such elements include, but are not limited to, selectable genes, multiple cloning sites, and primer sequences. The phagemids may be replicated as for other plasmids and may be packaged into phage particles upon rescue by a helper filamentous phage (see paragraph [0079]).  This means that the phagemid does not comprise gene sequences required for assembly of a bacteriophage particle.  The phagemid can contain a cassette encoding a gene of interest2 (see paragraphs [0081] to [0083]), and the gene of interest can be a bacteriocin (see and paragraphs [0117] and [0036]).  The phagemid can be derived from M13 filamentous phage (see paragraphs [0077] to [0084]).  Bermudes et al. further teaches sequences, such as ribosome binding sites, which increase the expression of the gene product of interest (e.g., bacteriocin) (see paragraph [0091]).
Bermudes et al. does not teach that the phagemid comprises two tandem copies of the gene sequence encoding at least one non-lytic AMP, at least one antibacterial toxin protein, or at least one non-lytic AMP and at least one antibacterial toxin protein.  It is routine and well within the purview of one of 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bermudes et al. (U.S. Patent Application No. 2003/0113293; published June 19, 2003) as applied to claims 1, 5, 6, 9 and 17-19 above, and further in view of Lu et al. (PNAS, March 24, 2009, 106(12): 4629-4634).
	The claim is directed to the engineered phagemid of claim 1 where the gene encoding the antimicrobial toxin is operatively linked to a tetR-repressed PLtetO promoter.
The teachings of Bermudes et al. are outlined above and incorporated herein.  Bermudes et al. teaches the use of an antibiotic-induced promoter, such as the tet promoter, to drive expression of the gene product of interest, which can be a bacteriocin.  However, Bermudes et al. does not teach a tetR-repressed PLtetO promoter.  Lu et al. teaches an engineered bacteriophage to deliver antimicrobial proteins to bacteria.  The phage of Lu et al. comprises a cassette containing a gene(s) of interest operably linked to the PLtetO promoter and a RBS.  LtetO, which is an inducible promoter in the presence of the TetR repressor, is constitutively on in cells that lack TetR (see page 4629, right column).
	In view of the teachings of Bermudes et al. and Lu et al., it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use known tet promoters (e.g., the PLtetO of Lu et al.) to drive expression in the construct of Bermudes et al. and the result would be predictable (expression of the gene of interest).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bermudes et al. (U.S. Patent Application No. 2003/0113293; published June 19, 2003) as applied to claims 1, 5, 6, 9 and 17-19 above, and further in view of Couturier et al. (Trends In Microbiology, 1998, 6(7):269-275).
	The claim is directed to the engineered phagemid of claim 1 where the gene encoding the antibacterial toxin is selected from CcdB, YeeV and ParE.
The teachings of Bermudes et al. are outlined above and incorporated herein.  Bermudes et al. teaches the incorporation of toxins in the disclosed phagemid (e.g., saporin, cytotoxic necrotic factor-1 or cytotoxic necrotic factor-2, a ribosome inactivating protein, or a porin protein, such as gonococcal PI porin protein).  However, Bermudes et al. does not teach the toxins of claim 15.  
	In view of the teachings of Bermudes et al. and Couturier et al., it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use known bactericidal toxins (e.g., CcdB or ParE) in the construct of Bermudes et al. and the result would be predictable (expression of the bactericidal toxins and cell death).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated May 14, 2021, applicant argues that the gene product of interest in Bermudes et al. is expressed in mammalian cells or presented to mammalian cells on the surface of a phage particle.  Thus, one of ordinary skill in the art would not be motivated to modify the teachings of Burmudes et al. to remove all genes required for assembly of a bacteriophage particle.  Applicant’s arguments have been considered and are not found persuasive. 
Example 8 of Burmudes et al. demonstrates the cloning of a gene of interest in a phagemid.  The phagemid was transformed into Salmonella along with helper phage M13KO7 to generate phage particles that package the 

    PNG
    media_image1.png
    752
    950
    media_image1.png
    Greyscale

Thus, Burmudes et al. teaches that the phagemid does not comprise any genes required for assembly of a bacteriophage particle.
Applicant next argues that the claimed phagemids comprising two tandem copies of gene sequences were able to achieve over a 5.0 log reduction in bacterial cell viability.  Applicant’s arguments have been fully considered and not found persuasive. 
It appears that applicant is arguing unexpected results regarding the limitation “two tandem copies of the gene sequence”.  The Examples establish the following:
III phagemid expressing two tandem copies of cecropin followed by two tandem copies of apidaecin, compared to approximately 3.0 log reduction for ΦII3 and 3.5 log reduction for ΦI at 8 hours). 

    PNG
    media_image2.png
    325
    861
    media_image2.png
    Greyscale

Thus, while having two copies of apidaecin in tandem and two copies of cecropin in tandem produced slightly increased killing, the presence of the two tandem copies did not produce superior or unexpected results when compared to the other two constructs ΦII and ΦI.  

2) Upon addition the toxin CcdB in the ΦIII construct, a 4.0 log reduction in bacterial cell viability within the first 2 hours was observed (see Figure 4B, reproduced below).  

    PNG
    media_image3.png
    221
    297
    media_image3.png
    Greyscale

With the addition of a toxin along with the two AMPs, one of ordinary skill in the art would expect increased killing due to the presence of three different proteins (apidaecin, cecropin and CcdB) targeting three different cellular pathways.
3) Phagemid ΦIV, which comprises two tandem copies of the AMP cecropin followed by two tandem copies of the AMP apidaecin followed by two tandem copies of the toxin Ccdb, with a PLtetO promoter driving each set, produced an approximate 4.5 log reduction in survival compared to ΦIII (contains no toxin), which shows a 3.5 log reduction in survival.

    PNG
    media_image4.png
    358
    412
    media_image4.png
    Greyscale

IV lead to over 5.0 log reduction in bacterial survival after 6 h of exposure to ΦIV (see Figure 4D, reproduced below). 

    PNG
    media_image5.png
    361
    416
    media_image5.png
    Greyscale

	Accordingly, applicant’s results are expected.  One of ordinary skill in the art would expect the presence of two copies of an antimicrobial gene would lead to overexpression of the antimicrobial genes and enhanced target cell killing, when compared to a phagemid carrying a single copy of the antimicrobial genes (no overexpression).  Further, one of ordinary skill in the art would expect enhanced target cell killing i) when an antibacterial toxin is included along with the antimicrobial genes, as observed in Figure 4C, and ii) when increasing the amount of phagemid particles added to the target cells, as observed in Figure 4D.
Again, while having two copies of apidaecin in tandem and two copies of cecropin in tandem produced slightly increased killing, the presence of the two tandem copies did not produce superior or unexpected results when compared to II and ΦI.  If applicant has data demonstrating unexpected or superior results when comparing a phagemid comprising a single AMP against a phagemid comprising two copies of the same AMP in tandem, applicant is invited to provide such data or evidence.  Applicant is also invited to schedule an interview to discuss the outstanding rejections and any data demonstrating unexpected results.  Lastly, applicant has not provided evidence or arguments that it is not obvious to include at least two copies of the antimicrobial gene in order to increase expression of that gene (overexpression) to enhance or increase bacteria killing.
Applicant next argues that Burmudes et al. discloses bacteriocins in the context of using the bacteriocin as a cytotoxic agent for tumor cells.  Applicant’s arguments have been considered and are not found persuasive. 
The claims are directed to a construct (an engineered phagemid), and Burmudes et al. renders obvious the claimed engineered phagemid.  The use of the engineered phagemid or bacteriocin is irrelevant.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Filamentous phages have a F1 origin of replication.
        2 The cassette is equivalent to a genetic circuit.
        3 ΦI and ΦII each comprise one copy of cecropin and apidaecin, but in different order.